Mr. Justice Steele
delivered the opinion of the court:
From a judgment of the county court of Delta county, finding the defendant guilty of a violation of the town ordinances and imposing a fine of one hundred and fifty dollars and costs, and sentencing the defendant to the tovm jail in default of payment of fine and costs, defendant appealed to the court of appeals. He presents the same questions he did in the case No. 5180 in this court, and decided at this term of the court, in which case all his contentions were held untenable. The judgment of' the county court is therefore affirmed. Affirmed.
Chief Justice Gabbert and Mr. Justice Campbell concur.